Hammond, J.
This is a very simple case. In the first clause of the will the testator “ appoints ” his wife, Rebecca W. Cleverly, sole executrix, requests that she may be exempt from giving sureties upon her bond, and directs her to pay debts, funeral expenses and the legacies thereinafter named. In the three following clauses he makes certain specific bequests, and in the fifth clause he gives and devises to his “ said executrix ” all the rest and residue of his property, both real and personal, “ for her sole use and benefit.”
It seems too plain for discussion that the “said executrix” named in the fifth clause is the' person “ appointed ” sole executrix in the first clause, and that the words “ for her sole use and benefit” were not intended to cut down the legal effect of the preceding words, but were intended to emphasize his intention that she should have the full benefit of the property given, which included personal as well as real estate, and that the whole effect was to give the property absolutely and in fee to the devisee. Pub. Sts. c. 127, § 24. Kendall v. Clapp, 163 Mass. 69.

So ordered.